department of the treasury internal_revenue_service washington d c date number release date uilc tl-n- cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for brooklyn district_counsel from assistant chief_counsel field service cc dom fs subject at-risk_limitation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t1 c t2 g dollar_figurea dollar_figureb x year year dollar_figure dollar_figure issues whether when a member in his individual capacity enters into an agreement to pay a liability of the limited_liability_company the member is at-risk with respect to such amount whether each member who has guaranteed a liability of the limited_liability_company is at-risk for such amount conclusions to the extent the member who enters into an agreement to pay a liability of the limited_liability_company has ultimate responsibility for the debt he is at-risk with respect to such amount each member who has guaranteed a liability of the limited_liability_company is at-risk except to the extent the member has a right of reimbursement against the remaining members facts situation t1 is a limited_liability_company with two members it engages in a retail restaurant and catering business c a corporation is a supplier of t1 and had extended goods to t1 on credit when t1 failed to make payment to c c commenced collection against t1 to obtain payment of an unpaid account balance in the amount of dollar_figurea c agreed to withhold legal action provided t1 paid the outstanding balance under the terms of a stipulation of settlement which provided for x monthly payments with interest one member of t1 executed the stipulation on behalf of t1 and in his individual capacity situation t2 is a limited_liability_company with three members it operates an indoor roller skating rink t2 entered into a lease agreement with g pursuant to the terms of the lease each member of t2 was jointly and severally liable for the rental obligation up to dollar_figureb in year each member of t2 executed a personal guarantee for the payment of rent due under the lease agreement to the extent of dollar_figureb in year t2 defaulted on the lease and g commenced legal action to enforce the personal guarantees law and analysis a limited_liability_company can be classified for federal_income_tax purposes as either a partnership or a corporation for purposes of this advice it is assumed that t1 and t2 are each classified for federal_income_tax purposes as a partnership pursuant to state law in which t1 and t2 were formed members of a limited_liability_company have limited_liability the members of t1 and t2 are therefore analogous to limited partners also for purposes of this analysis it is assumed that to the extent a member has incurred a liability he has incurred genuine risk of loss and there is no understanding or implied agreement that the member would be held harmless in the case of an individual engaged in a trade_or_business for the production_of_income any loss from the activity for the taxable_year is allowed only to the extent of the aggregate amount with respect to which the taxpayer is at-risk for such activity at the close of the taxable_year sec_465 c a a taxpayer is considered at-risk for an activity with respect to amounts including the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and amounts borrowed with respect to such activity sec_465 a taxpayer’s amount at-risk in an activity is increased by the amount of any liability incurred in the conduct of an activity to the extent the taxpayer is personally liable for repayment of the liability prop sec_1 a also when a partnership incurs a liability and under state law members of the partnership may be held personally liable for repayment of the liability each partner’s amount at-risk is increased to the extent the partner is not protected against loss prop sec_1 a i situation t1 entered into a stipulation of settlement which provided for x monthly payments with interest one member of t1 executed the stipulation on behalf of t1 and in his individual capacity a partner who through a contractual obligation has ultimate responsibility for the debt is at-risk with respect to such amount 827_f2d_644 9th cir rev’g and remanding 85_tc_580 87_tc_1471 86_tc_360 thus the member who executed the stipulation in his individual capacity is at-risk with respect to the liability 89_tc_423 81_tc_821 situation each member of t2 executed a personal guarantee for the payment of rent due under the lease agreement and therefore was jointly and severally liable for the rental obligation up to dollar_figureb a guarantor of a partnership_liability is not at-risk for purposes of sec_465 to the extent there is a right of reimbursement against any partner 81_tc_821 each member of t2 is at-risk for purposes of sec_465 except to the extent the member has a right of reimbursement against the remaining two members case development hazards and other considerations the in-coming memorandum sets forth a position that a guarantor may only increase at-risk basis if the guarantor pays the creditor and exhausts all legal remedies against the primary obligor this position has been criticized by the courts we note that the issue of the amount which a partner is at-risk and his basis in the partnership has been the subject_to litigation_guideline_memorandum lgm tl-37 and its revision relying on 827_f2d_644 9th cir rev’g and remanding 85_tc_580 88_tc_63 aff’d 894_f2d_1072 9th cir and 88_tc_684 the lgm states that at-risk status should be accorded taxpayers who have ultimate liability under arrangements described above regardless of whether such liability runs directly to the creditor unless such liability may be viewed as contingent as set forth in the lgm with our field guidance which has been made available to the public see irs lgm lexi sec_108 is inconsistent please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
